Case 1:18-cv-00704-LPS Document 60 Filed 09/30/20 Page 1 of 2 PagelD #: 1137

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

CARY LEE PETERSON,
Plaintiff,
Vv. : Civ. No. 18-764-LPS

RVPLUS INC., CHRISTOPHER MICHAEL:
DAY, and AMERICAN REGISTRAR &
TRANSFER COMPANY,

Defendants.
MEMORANDUM ORDER

At Wilmington, this 30th day of September, 2020:

On May 14, 2018, the Court stayed and administratively closed this matter pending
resolution of Peterson’s criminal matter, United States v. Peterson, Crim. No. 3:16-230-AET (D.N,J.).
(D.1. 8) In staying and administratively closing the matter, the Court noted overlap between this
civil matter and Peterson’s criminal matter.

Peterson was advised that he may file a motion to reopen his case “if and when [his] criminal
charges ate dismissed or resolved.” (Id. at 2) Peterson did not do this. Instead, on Februaty 12,
2020, he filed “a certification of affidavit for (expedited) ex parte motion to renew and amend
vetified complaint, request for reconsideration memorandum otder, and extraordinary relief on
administrative agency action to allow civil action proceedings” and supporting memorandum. (DL.
27, 28)

The Court notes that although Plaintiffs criminal trial has concluded, he has appealed his
conviction and sentence, and the appeal remains pending in the United States Court of Appeals for

the Third Circuit, United States v. Peterson, No. 19-1093 Gd Cir.).

 
Case 1:18-cv-00704-LPS Document 60 Filed 09/30/20 Page 2 of 2 PagelD #: 1138

IT IS HEREBY ORDERED that the Plaintiffs motion (D.I. 27) is DENIED. The case

remains STAYED and administratively CLOSED pending resolution of Peterson’s criminal

Les

HONORMBLE LEONARD P. STARK
UNITED STATES DISTRICT JUDGE

appeal.

 
